DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 7-8-2022 is acknowledged.
	Claims included in the prosecution are 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191. 
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 9, 11, 19, 24, 62-63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (Journal of Microencapsulation vol. 31 (6), pp. 542-550, 2014) and Tang et al  (Eur. J. Pharm. Sci., May 2017) White (US 2017/0151339) in view of in view of  WO 2017089942 and Ensign (US 2016/0317459. 

Patel teaches nanoparticles formed by hydrophobic ion pairing of antibodies using three sulfated ion pairing agents’ taurocholic acid, dextran sulphate and sodium dodecyl sulphate (Abstract and the entire article).
Tang teaches polylactic acid nanoparticles encapsulating collistin-hydrophobic ion pairing complex (Abstract and whole article)
White teaches polymeric nanoparticle containing a hydrophilic active agent made lipophilic by hydrophobic ion pairing. The polymers taught are PEG and PLA-PEG. The sustained release particles taught include liposomes (Abstract, 0311, 0314, 0327, 0328, 0703, 0711-0712
Patel, Tang and White in essence teach active agent-hydrophobic ion pairing complexes and White also teaches encapsulation of these complexes in diblock polymers such as PLA-PEG.
WO 2017 teaches the encapsulation of  polymyxin B in combination with a hydrophobic unsaturated acid such as pamoic acid, oleic acid or sulfonic acid as HIP complex in diblock polymers, PLA-PEG, PLGA-PEG copolymers, WO does not teach polycapronolactone-PEG copolymer (Abstract, pages 2, 4, 5, 6, 27, 28, 39, claim 4, 9). 
Ensign teaches the delivery of a variety of active agents using nanoparticles made of polymers. The composition contains phospholipids and oleic acid. According to Ensign the copolymers which could be used include PLA-PEG, PLGA-PEG or polycaprolactone-PEG (Abstract, 0016, 0045, 0056, 0058, 0063 and 0231).
It would have been obvious to one of ordinary skill in the art to use hydrophobic acids such as oleic acid or pamoic acid in HIP complex formation of polymyxin B and encapsulate in a diblock polymer since WO teaches that the hydrophobic acid could be oleic acid or pamoic acid and that the HIP complexes could be encapsulated in a diblock polymer. The use of polycapro-PEG copolymer instead of PLG-PEG or PLGA-PEG copolymer taught by WO would have been obvious since Ensign teaches either polycapro-PEG copolymer or PLG-PEG or PLGA-PEG copolymers could be used.

2	Claims 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599 In view of Mack (US 2009/0155326, further in view of  WO 2017089942 and Ensign (US 2016/0317459. 
WO 94 teaches hydrophobic ion-pairing (HIP)  complex formed by using sodium dodecyl sulfate with polypeptides, proteins and other molecules; According to WO the complexation process can be controlled to yield in particles of a desired specific size and can be encapsulated in hydrophobic polymers or lipid vesicles (Abstract, pages 5, 8, 11, 13, 14, 17, 18, Examples and claims).
WO however, does not specifically teach that the HIP complexes encapsulated in polymers or liposomes to be of nanoparticle sizes. However, WO teaches that the complexation process and the sizes of the particles could controlled and therefore, it would have been obvious to one of ordinary skill in the art to encapsulate the HIP complex in desired sizes depending upon the use since WO teaches that the sizes can be controlled. Therefore, it would have been obvious to one of ordinary skill in the art to prepare nanosize HIP complexes with a reasonable expectation of success based on the teachings of WO. 
Mack discloses that Hydrophobic ion pairing of drugs is used to slow drug release from polymeric microspheres. In hydrophobic ion pairing, the water soluble charged drug with a hydrophobic compound of opposite charge. The delivery vehicles could be liposomes. One of the compounds which could be used in HIP formation taught by Mack is polymyxin B (Abstract, 0011, 0093, 0136, 0142, 0144, 0146-0147, 0148, 0232 and claims).
The use of polymyxin B as the water soluble drug in the formation of HIP complex would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Mack teaches that water soluble drugs such as polymyxin B with a charge can form HIP complexes with hydrophobic compounds with opposite charge and polymeric spheres and liposomes can be delivery vehicles. Although WO, Mack and Onyuksel do not teach all of the claimed hydrophobic ion pairing agents, it would have been obvious to one of ordinary skill in the art to use any hydrophobic ionic compound with opposite charge to the water soluble drug would form a HIB complex. 
WO 94, Mack and Onyuksel do not teach the encapsulation of polymyxin B and the hydrophobic acid complexes in nanoparticle made of diblock polymers.
WO 2017 teaches the encapsulation of  polymyxin B in combination with a hydrophobic unsaturated acid such as pamoic acid, oleic acid or sulfonic acid as HIP complex in diblock polymers, PLA-PEG, PLGA-PEG copolymers, WO does not teach polycapronolactone-PEG copolymer (Abstract, pages 2, 4, 5, 6, 27, 28, 39, claim 4, 9). 
Ensign teaches the delivery of a variety of active agents using nanoparticles made of polymers. The composition contains phospholipids and oleic acid. According to Ensign the copolymers which could be used include PLA-PEG, PLGA-PEG or polycaprolactone-PEG (Abstract, 0016, 0045, 0056, 0058, 0063 and 0231).
It would have been obvious to one of ordinary skill in the art to use hydrophobic acids such as oleic acid or pamoic acid in HIP complex formation of polymyxin B and encapsulate in a diblock polymer since WO teaches that the hydrophobic acid could be oleic acid or pamoic acid and that the HIP complexes could be encapsulated in a diblock polymer. The use of polycaprono-PEG copolymer instead of PLG-PEG or PLGA-PEG copolymer taught by WO would have been obvious since Ensign teaches either polycapro-PEG copolymer or PLG-PEG or PLGA-PEG copolymers could be used.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claims have been amended to recite that the nanoparticle encapsulating material is hydroxypropylmethylcellulose acetate succinate, polycaprolactone-block-polyethylene glycol copolymer or a combination and WO does not  teach these polymers as a nanoparticle encapsulating material. 
	This argument is not persuasive since these polymers are taught by Ensign and WO teaches the encapsulation in deblock polymers. The Examiner sees no experimental comparison with prior art formulations to show unexpected nature of results by using the claimed polymers.
3.	Claims 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599 In view of Mack (US 2009/0155326, further in view of  WO 2017089942 and Ensign (US 2016/0317459.   as set forth above, further in view of Brem (US 2012/0121510).
The teachings of WO 94 and Mack have been discussed above..
WO 94 and Mack do not teach the encapsulation of the HIP complex in cellulose polymer, hydroxypropyl methylcellulose acetate succinate.
Brem teaches that hydroxypropyl methylcellulose acetate succinate is an enteric polymer and the nanoparticles of this polymer are biodegradable, gradually hydrolysable, and gradually water-soluble (Abstract, 0050 and 0051). 
Coating of the HIP complex using hydroxypropyl methylcellulose acetate succinate would have been obvious to one of ordinary skill in the art, if the intent is to release the drug in the digestive system since this polymer is an enteric polymer having advantages taught by Brem.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding WO 94, Mack, WO 2017 and Ensign. Applicant argues that Brem makes no mention of ion pairing or a hydrophobic ion pair as required by claim 1. This argument is not persuasive since WO 94 and Mack teach hydrophobic ion pairing of active agents and since enteric coating enables the active agents ion paired to be released in intestines one of ordinary skill in the art would be motivated to use hydroxypropyl methylcellulose acetate succinate since it releases the active agent in the intestines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLLAMUDI S KISHORE/
 Primary Examiner, Art Unit 1612